Citation Nr: 1812320	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-27 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 10 percent for hypertrophic osteoarthritis 1st metatarsophalangeal joint left foot, postoperative, to include extraschedular consideration.

2.  Entitlement to an increased initial evaluation in excess of 10 percent for status post arthrodesis prosthetic surgery of the 1st metatarsophalangeal joint of the right foot with osteoarthritis, to include extraschedular consideration.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to January 1999. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a November 2017 Board hearing.  A transcript of this hearing is associated with the claims file.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case shows that the Veteran has claimed that she is unable to work on account of her service-connected bilateral foot disabilities.  As such, the Board finds that the issue of entitlement to a TDIU has been raised and shall be adjudicated accordingly.  The caption of the title page has been amended to reflect this finding.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Feet

The Veteran testified at her November 2017 Board hearing that her service-connected bilateral foot disabilities are worse than currently reflected by her current evaluations of 10 percent each.  In this regard, the Veteran described that, since her last VA examination, she has experienced such symptoms as bilateral swelling, pain, and cramps.  Additionally, the Veteran indicated that she has to now wear special socks and that she walks on the outsides of her feet to somewhat alleviate her pain when ambulating.  The Veteran has stated that she cannot stand or walk for long distances and that she has to take several breaks throughout the day, including soaking her feet 3 to 4 times per day.  The Veteran also reported alleviating her pain with elevating her feet.  

As a result of the interference from her feet, the Veteran has indicated that she would be unable to work; an assertion that is also supported by a June 2017 statement from the Veteran's primary physician.  The Veteran also reported that her scars caused discomfort and swelling, feeling like something was crawling beneath her skin.  She uses creams to treat these.

It is noted that the Veteran was last provided with a VA examination for her feet in April 2016.  At this examination, the examiner noted that the Veteran had bilateral hallux limitus, with hallux valgus.  She also had implant on the first metatarsophalangeal joint of the left foot and a resection surgery performed on the first metatarsophalangeal joint of the right foot.  The Veteran also had bilateral bunionectomies.  The Veteran was shown to complain of swelling and redness when taking shoes off in the evening.  She had difficulty wearing socks and took prescription medication and wore arch supports to treat.  She reported constant flare-ups that interfered with her ability to walk.  However, the examiner noted that the Veteran did not have evidence of flare-ups, but did not explain why his findings differed from what she described.  The examiner further noted that the Veteran had scars from her surgery, but they healed without sequelae.  There was no mention of any discomfort or use of creams to treat her symptoms.  The examiner found that the Veteran's overall condition was mild to moderate.  No significant interference to employment was noted.

Although the April 2016 VA examination was adequate at its respective time, its contrast with the potential showings of a worsening condition must be reconciled.  

VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  The evidence shows a potential for worsening symptoms since the April 2016 VA examination.  As such, it is necessary to obtain a new examination in order to assess the current impact of the Veteran's bilateral foot disabilities.

Extraschedular

Extraschedular ratings are potentially available under 38 C.F.R. § 3.321(b)(1) (2017).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court provided a three-step test for determining whether extraschedular referral was warranted.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.   

Here, the Veteran has asserted that the Rating Schedule may be inadequate to fully encompass the scope of her symptoms.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, for hallux valgus, a 10 percent evaluation is warranted were the condition is severe, if equivalent to amputation of great toe or operated with resection of metatarsal head.  This is the highest schedular evaluation for this condition.

The evidence of record discussed above indicates the Veteran's condition may have resulted in marked interference with employment beyond that contemplated by the Rating Schedule.  In particular, the Rating Schedule does not appear to adequately contemplate the extreme limitations on walking and standing described by the Veteran, which she has claimed severely interfere with her ability to work.  The recent opinion from the Veteran's primary physician in June 2017 indicates that she has been unable to obtain or maintain substantially gainful employment due in part to her foot disabilities.  Once the Veteran has been afforded a new VA examination to ascertain the full scope of her current severity, a referral to the Director of Compensation Service for extraschedular consideration is indicated.

TDIU

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issues of entitlement to increased evaluations for service-connected bilateral foot disabilities must be developed before the Board renders a decision on the TDIU claim, as the outcome of such evaluation may negate the need or availability for TDIU.  Upon completion of the aforementioned development, reconsideration of the Veteran's claim for TDIU, to include any additional development deemed to be necessary in such inquiry, should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding medical evidence related to the Veteran's bilateral foot disabilities and TDIU claims.

2.  The Veteran should also be afforded a new VA examination to determine the nature, severity, and extent of her current bilateral foot disabilities.  The entire claims file should be reviewed.  

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must consider the Veteran's lay testimony in rendering a decision.

In particular, the VA examiner should consider and discuss the Veteran's complaints of worsening symptoms to include cramping, having to walk on the outsides of her feet, and painful scars, as well as having to use newer treatments such as medical socks and soaking and elevating her feet 3 to 4 times per day.

Additionally, the examiner should consider the Veteran's description of flare-ups and, to the extent that there is disagreement with the existence of such, a full explanation with supporting rationale should be provided.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  

3.  Refer the issue of entitlement to an extraschedular rating for hypertrophic osteoarthritis 1st metatarsophalangeal joint left foot, postoperative and status post arthrodesis prosthetic surgery of the 1st metatarsophalangeal joint of the right foot with osteoarthritis to the Director of VA's Compensation Service for consideration in accordance with 38 C.F.R. § 3.321(b).

4.  Perform any additional development deemed necessary-including referral of the TDIU issue to the Director of VA's Compensation Service for consideration in accordance with 38 C.F.R. § 4.16(b), if indicated.  

5.  After completing the above action, the claim must be readjudicated-including the TDIU claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




